
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.10


MIPS TECHNOLOGIES, INC.

DIRECTORS' STOCK OPTION PLAN

(adopted by the Board of Directors on July 2, 1998
and approved by the Stockholder on July 2, 1998)
(as amended May 18, 1999)
(as amended January 24, 2002)

--------------------------------------------------------------------------------

MIPS TECHNOLOGIES, INC.

DIRECTORS' STOCK OPTION PLAN

(adopted by the Board of Directors on July 2, 1998
and approved by the Stockholder on July 2, 1998)
(as amended May 18, 1999)
(as amended January 24, 2002)

        1.    Purposes of the Plan.    The purposes of this Directors' Stock
Option Plan are to attract and retain the best available personnel for service
as Directors of the Company, to provide additional incentive to the Outside
Directors of the Company to serve as Directors, and to encourage their continued
service on the Board.

        All options granted hereunder shall be non-statutory stock options.

        2.    Definitions.    As used herein, the following definitions shall
apply:

        (a)  "Annual Meeting" means the Company's regularly scheduled annual
meeting of stockholders, as provided for in the Company's bylaws.

        (b)  "Board" means the Board of Directors of the Company.

        (c)  "Code" means the Internal Revenue Code of 1986, as amended.

        (d)  "Common Stock" means the Common Stock of the Company.

        (e)  "Company" means MIPS Technologies, Inc., a Delaware corporation.

        (f)    "Continuous Status as a Director" means the absence of any
interruption or termination of service as a Director.

        (g)  "Director" means a member of the Board.

        (h)  "Employee" means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a Director's fee by the Company shall not be sufficient in and of itself to
constitute "employment" by the Company.

        (i)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (j)    "Fair Market Value" means, as of any date, the value of Common
Stock determined as follows:

          (i)  If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the National Market
System of the National Association of Securities Dealers, Inc. Automated
Quotation ("Nasdaq") System, the Fair Market Value of a Share of Common Stock
shall be the closing sales price for such stock or the closing bid, if no sales
were reported, as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the day of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable;

        (ii)  If the Common Stock is quoted on the Nasdaq System (but not on the
National Market System thereof) or regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Board deems reliable, or;

        (iii)  In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

        (k)  "Option" means a stock option granted pursuant to the Plan.

1

--------------------------------------------------------------------------------

        (l)    "Optioned Stock" means the Common Stock subject to an Option.

        (m)  "Optionee" means an Outside Director who receives an Option.

        (n)  "Outside Director" means a Director who is not an Employee.

        (o)  "Parent" means a "parent corporation", whether now or hereafter
existing, as defined in Section 424(e) of the Code.

        (p)  "Plan" means this Directors' Stock Option Plan.

        (q)  "Service Provider" means an Employee, Director or consultant of the
Company.

        (r)  "Share" means a share of the Common Stock, as adjusted in
accordance with Section 10 of the Plan.

        (s)  "Subsidiary" means a "subsidiary corporation", whether now or
hereafter existing, as defined in Section 424(f) of the Code.

        3.    Stock Subject to the Plan.    Subject to the provisions of
Section 10 of the Plan, the maximum aggregate number of Shares which may be
optioned and sold under the Plan is 600,000 Shares plus an annual increase to be
added each year on July 1 beginning on July 1, 1999 in an amount equal to the
lesser of (i) 100,000 shares, (ii) the number of shares subject to option grants
in the prior year ending June 30 or (iii) a lesser number determined by the
Board (the "Pool") of Common Stock. The Shares may be authorized, but unissued,
or reacquired Common Stock.

        If an Option should expire or become unexercisable for any reason
without having been exercised in full, the unpurchased Shares which were subject
thereto shall, unless the Plan shall have been terminated, become available for
future grant under the Plan.

        4.    Administration of and Grants of Options under the Plan.    

        (a)    Administrator.    Except as otherwise required herein, the Plan
shall be administered by the Board, or by a compensation committee (the
"Committee") appointed by the Board.

        (b)    Procedure for Grants.    All grants of Options hereunder shall be
automatic and non-discretionary and shall be made strictly in accordance with
the following provisions:

          (i)  No person shall have any discretion to select which Outside
Directors shall be granted Options or to determine the number of Shares to be
covered by Options granted to Outside Directors.

        (ii)  Each Outside Director shall be automatically granted an Option to
purchase 40,000 Shares (which number shall be subject to adjustment in the
manner set forth in Section 10 hereof upon the occurrence of any event described
therein) upon the date on which such person first becomes a Director (an
"Initial Grant"), whether through election by the stockholders of the Company or
by appointment by the Board to fill a vacancy.

        (iii)  On the date of each Annual Meeting during the term of this Plan,
each Outside Director who has served as a Director for at least the previous six
(6) months shall automatically receive an Option to purchase 10,000 Shares,
which number shall be subject to adjustment in the manner set forth in
Section 10 hereof upon the occurrence of any event described therein (a "Renewal
Grant").

        (iv)  The terms of each Option granted hereunder shall be as follows:

        (A)  the term of the Option shall be ten (10) years.

        (B)  the Option shall be exercisable only while the Outside Director
remains a Service Provider, except as set forth in Section 8 hereof.

2

--------------------------------------------------------------------------------




        (C)  the exercise price per Share shall be 100% of the Fair Market Value
per Share on the date of grant of the Option.

        (D)  the Initial Grant will vest and become exercisable as follows:

        1/36th of the Shares subject to the Option shall vest on the first
monthly anniversary of the Option's grant date, and 1/36th of the Shares subject
to the Option shall vest each monthly anniversary thereafter, subject to the
Outside Director continuing to be a Service Provider on such dates.

        (E)  the Renewal Grants will immediately vest and become exercisable on
the Option's grant date.

        (v)  In the event that any Option granted under the Plan would cause the
number of Shares subject to outstanding Options plus the number of Shares
previously purchased upon exercise of Options to exceed the Pool, then each such
automatic grant shall be for that number of Shares determined by dividing the
total number of Shares remaining available for grant by the number of Outside
Directors on the automatic grant date. No further grants shall be made until
such time, if any, as additional Shares become available for grant under the
Plan through action of the stockholders to increase the number of Shares which
may be issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

        (c)    Powers of the Board.    Subject to the provisions and
restrictions of the Plan, the Board or the Committee shall have the authority,
in its discretion: (i) to determine, upon review of relevant information and in
accordance with Section 2(j) of the Plan, the Fair Market Value of the Common
Stock; (ii) to interpret the Plan; (iii) to prescribe, amend and rescind rules
and regulations relating to the Plan; (iv) to authorize any person to execute on
behalf of the Company any instrument required to effectuate the grant of an
Option previously granted hereunder; and (v) to make all other determinations
deemed necessary or advisable for the administration of the Plan.

        (d)    Effect of Board's Decision.    All decisions, determinations and
interpretations of the Board or the Committee shall be final.

        5.    Eligibility.    Options may be granted only to Outside Directors.
All Options shall be automatically granted in accordance with the terms set
forth in Section 4(b) hereof. An Outside Director who has been granted an Option
may, if he or she is otherwise eligible, be granted an additional Option or
Options in accordance with such provisions.

        The Plan shall not confer on any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his or her directorship at any time.

        6.    Term of Plan.    The Plan shall become effective upon the earlier
to occur of its adoption by the Board or its approval by the stockholders of the
Company as described in Section 16 of the Plan. It shall continue in effect for
a term of ten (10) years unless sooner terminated under Section 12 of the Plan.

        7.    Exercise Price and Consideration.

        (a)    Exercise Price.    The per Share exercise price for Optioned
Stock shall be 100% of the Fair Market Value per Share on the date of grant of
the Option.

        (b)    Form of Consideration.    The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Board and may consist entirely of: (i) cash,
(ii) check, (iii) promissory note, (iv) other shares which (x) in the case of
Shares acquired upon exercise of an Option either have been owned by the
Optionee for

3

--------------------------------------------------------------------------------




more than six (6) months on the date of surrender, or were not acquired directly
or indirectly from the Company, and (y) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised, (v) authorization from the Company to retain from the
total number of Shares as to which the Option is exercised that number of Shares
having a Fair Market Value on the date of exercise equal to the exercise price
for the total number of Shares as to which the Option is exercised,
(vi) delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds required to pay the exercise price, (vii) by delivering an
irrevocable subscription agreement for the Shares which irrevocably obligates
the Optionee to take and pay for the Shares not more than twelve (12) months
after the date of delivery of the subscription agreement, (viii) any combination
of the foregoing methods of payment, or (ix) such other consideration and method
of payment for the issuance of Shares to the extent permitted by applicable law.

        8.    Exercise of Option.    

        (a)    Procedure for Exercise; Rights as a Stockholder.    Any Option
granted hereunder shall be exercisable at such times as are set forth in
Section 4(b) hereof; provided, however, that no Options shall be exercisable
until stockholder approval of the Plan in accordance with Section 16 hereof has
been obtained.

        An Option may not be exercised for a fraction of a share.

        An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may consist of any consideration and method of payment
allowable under Section 7(b) of the Plan. Until the issuance (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of the stock certificate evidencing such Shares,
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. A share certificate for the number of Shares so acquired shall be issued
to the Optionee as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 10 of the Plan.

        Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

        (b)    Rule 16b-3.    Options granted to Outside Directors must comply
with the applicable provisions of Rule 16b-3 promulgated under the Exchange Act
or any successor thereto and shall contain such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

        (c)    Termination of Status as a Service Provider.    If an Outside
Director ceases to be a Service Provider, he or she may, but only within three
(3) months after the date he or she ceases to be a Service Provider, exercise an
Option to the extent that he or she was entitled to exercise it at the date of
such termination. Notwithstanding the foregoing, in no event may the Option be
exercised after its ten (10) year term has expired. To the extent that the
Optionee was not entitled to exercise an Option at the date of such termination,
or if the Optionee does not exercise such Option (which he or she was entitled
to exercise) within the time specified herein, the Option shall terminate.

        (d)    Disability of Optionee.    Notwithstanding the provisions of
Section 8(c) above, in the event an Optionee is unable to continue as a Service
Provider as a result of the Optionee's total

4

--------------------------------------------------------------------------------




and permanent disability (as defined in Section 22(e)(3) of the Code), he or she
may, but only within six (6) months from the date of termination, exercise an
Option to the extent that he or she was entitled to exercise it at the date of
such termination. Notwithstanding the foregoing, in no event may the Option be
exercised after its ten (10) year term has expired. To the extent that the
Optionee was not entitled to exercise the Option at the date of termination, or
if the Optionee does not exercise such Option (which he or she was entitled to
exercise) within the time specified herein, the Option shall terminate.

        (e)    Death of Optionee.    In the event of the death of an Optionee,
the Option may be exercised, at any time within six (6) months following the
date of death, by the Optionee's estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that had accrued at the date of death. Notwithstanding the
foregoing, in no event may the Option be exercised after its ten (10) year term
has expired.

        9.    Non-Transferability of Options.    The Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee.

        10.    Adjustments Upon Changes in Capitalization, Liquidation or
Merger.

        (a)    Changes in Capitalization.    Subject to any required action by
the stockholders of the Company, the number of Shares covered by each
outstanding Option, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Options have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Option, as well as the price per Share covered by each such outstanding Option
or Right, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares of resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
"effected without receipt of consideration." Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
Shares of stock of any class, or securities convertible into Shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Option.

        (b)    Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, all outstanding Options will
terminate immediately prior to the consummation of such proposed action, unless
otherwise provided by the Board. The Board may, in the exercise of its sole
discretion in such instances, declare that any Option shall terminate as of a
date fixed by the Board and give each Optionee the right to exercise his or her
Option as to all or any part of the Optioned Stock, including Shares as to which
the Option would not otherwise be exercisable.

        (c)    Merger or Asset Sale.    In the event of a merger of the Company
with or into another corporation or the sale of substantially all of the assets
of the Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
"Successor Corporation"). If an Option is assumed or substituted for, the Option
or equivalent option shall continue to be exercisable as provided in Section 4
hereof for so long as the Optionee is a Service Provider of the Company or of
the Successor Corporation. Following such assumption or substitution, if the
Optionee's status as a Service Provider of the Company or of the Successor
Corporation, as applicable, is terminated other than upon a voluntary
resignation by the Optionee, the Option or option shall become fully
exercisable, including as to Shares for which it would not otherwise be
exercisable. Thereafter, the Option or option shall remain exercisable in
accordance with Sections 8(c) through (e) above.

5

--------------------------------------------------------------------------------




        If the Successor Corporation does not assume an outstanding Option or
substitute for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of fifteen (15) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.

        For the purposes of this Section 10(c), an Option shall be considered
assumed if, following the merger or sale of assets, the Option confers the right
to purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
If such consideration received in the merger or sale of assets is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option, for each Share of Optioned Stock
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

        11.    Amendment and Termination of the Plan.    

        (a)    Amendment and Termination.    The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the rights of
any Optionee under any grant theretofore made, without his or her consent. In
addition, to the extent necessary and desirable to comply with any applicable
law or regulation, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.

        (b)    Effect of Amendment or Termination.    Any such amendment or
termination of the Plan shall not affect Options already granted and such
Options shall remain in full force and effect as if this Plan had not been
amended or terminated.

        12.    Time of Granting Options.    The date of grant of an Option or
Right shall, for all purposes, be the date determined in accordance with
Section 4(b) hereof. Notice of the determination shall be given to each Outside
Director to whom an Option is so granted within a reasonable time after the date
of such grant.

        13.    Conditions Upon Issuance of Shares.    Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

        As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned relevant provisions of law.

        14.    Reservation of Shares.    The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

6

--------------------------------------------------------------------------------


        15.    Option Agreement.    Options shall be evidenced by written option
agreements in such form as the Board shall approve.

        16.    Stockholder Approval.    Continuance of the Plan shall be subject
to approval by the stockholders of the Company at or prior to the first annual
meeting of stockholders subsequent to the granting of an Option hereunder. Such
stockholder approval shall be obtained in the manner and to the degree required
under applicable state and federal law.

7

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.10

